                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          8:19-cv-02252-JLS-JDE                                         Date      February 21, 2020
 Title             Susan Lee v. JAAK LLC et al.




 Present: The                    JOSEPHINE L. STATON, U.S. DISTRICT JUDGE
 Honorable
                       Terry Guerrero                                          Not Present
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:           (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL

        Counsel is hereby ordered to show cause in writing no later than February 27, 2020, why
this action should not be dismissed for lack of prosecution. The Court notes in this regard, that
absent a showing of good cause, an action shall be dismissed if the summons and complaint have
not been served within 90 days after the filing of the complaint. Fed. R. Civ. P. 4(m). An action
may be dismissed prior to such time if plaintiff has not diligently prosecuted the action. No oral
argument will be heard unless otherwise ordered by the Court. The Order to Show Cause will
stand submitted upon the filing of an appropriate response.

       Counsel is advised that the Court will consider either the filing of a responsive pleading
by defendant(s) to the complaint, or a proof of service (indicating proper service in full
compliance with the federal rules) as to the defendant(s), on or before the date upon which the
response is due, as a satisfactory response to the Order to Show Cause.




                                                                                                   :
                                                               Initials of Preparer   tg



CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
